Citation Nr: 9912248	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-99 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His service included a tour in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 RO rating decision that 
increased the veteran's service-connected PTSD from 10 to 30 
percent disabling.  The RO subsequently increased this 
evaluation to 50 percent in June 1995.

In May 1998 the veteran filed an application for a total 
rating based on individual unemployability.  This matter is 
referred to the RO for appropriate action consistent with 
this decision.


FINDING OF FACT

The symptoms of PTSD render the veteran demonstrably unable 
to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating due to the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Code 9411 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1984 the veteran filed a claim of service 
connection for PTSD.  This claim was granted by the RO in May 
1985, and a 10 percent evaluation was assigned.

The evidence shows that the veteran underwent VA psychiatric 
examinations in 1986, 1988 and 1991.

In October 1993 the veteran was hospitalized at a VA medical 
facility for treatment of a 25 year drug dependence habit.  
It was noted at this time that the veteran was unemployed and 
homeless.  He was discharged in November 1993 and was 
immediately admitted to a VA domiciliary program for 30 days.  

In November 1993 the veteran filed a claim for an increased 
evaluation for his service-connected PTSD.  He said that his 
disability was getting worse and he had severe flashbacks, 
nightmares and anger reaction.  He also said that he had a 
startled reaction.  

Upon the veteran's release from the VA domiciliary program in 
December 1993, he began a 96 day inpatient PTSD program.  His 
problems at the time of admission included intrusive 
recollections and nightmares of traumatic combat experiences, 
intense psychological distress at exposure to events 
resembling the trauma, efforts to avoid situations, thoughts 
or feelings associated with trauma, sleep disturbance, 
estrangement from others, irritability, outbursts of anger, 
difficulty concentrating and survivor's guilt.  While in the 
program the veteran made significant progress in areas of 
trust and survivor's guilt.  He was discharged in March 1994. 

In June 1994 the veteran underwent a VA psychiatric 
examination.  At the examination the veteran said that going 
to Vietnam and killing people had been a tremendous shock for 
him.  He said that he had also been shocked by the presence 
of corpses and wounded soldiers.  He said that he began 
drinking shortly after arriving in Vietnam in order to ease 
his shock and pain.  He also said that following service he 
worked for a steel company, but that he had been fired in 
1993 after the company found out that he was on drugs.  His 
symptoms included severe drug and alcohol dependency, 
episodes of rage and anger, sleep disorder, intrusive 
thoughts, startle reaction that was sometimes severe, and 
reminders of combat and Vietnam by sudden noises, crowded 
places, heavy rains, helicopters and airplanes.  He said that 
these reminders had not caused flashbacks in recent years.  
He also reported being continually depressed since service 
and spending most of his time alone.  He said that he felt 
that he had no real friends that he could trust and had some 
very serious doubts about his future.  On examination the 
veteran was very depressed.  He wore dark glasses in the 
examination room and sat slumped in a chair.  He had no 
psychotic symptoms and was of normal intelligence.  He was 
diagnosed as having PTSD that was chronic and severe.  He was 
given a global assessment of functioning (GAF) score of 50.  
The examiner noted that the veteran had considerable 
difficulty in social and occupational areas, had no friends, 
and was currently unable to work.

In an August 1994 rating decision, the RO increased the 
veteran's service-connected PTSD from 10 to 30 percent 
disabling.

On file is a medical report from the coordinating doctor a VA 
PTSD residential program that the veteran had participated in 
from August 1994 to November 1994.  In this report the doctor 
said that the veteran successfully completed the program and 
had gained insight into his behavior and learned more 
appropriate ways of coping.  He said that the veteran 
realized that he would continue to have PTSD symptoms and 
would need continued treatment.  He said that the veteran 
would experience nightmares and distressing recollections 
about his traumatic experiences in Vietnam and about the 
loss/death of close friends there.  He said that the veteran 
tended to isolate himself at times, and tended to avoid 
certain situations that reminded him of Vietnam.  He also 
said that the veteran could quickly move into a state of 
hyperarousal.  He went to state that veteran's PTSD was 
chronic and impaired his ability to form relationships, to 
interact socially with others, and to find or keep steady 
employment.

At a hearing at the RO in January 1995, the veteran testified 
that rainy and foggy weather affected him and reminded him of 
being in Vietnam again.  He said that he realized from the 
PTSD program that he had been self medicating himself from 
his experience.  He said that he had not used any substance 
since 1993.  He said that he had worked the night shift to 
avoid people.  He said that it was hard to get a job and that 
he was tired of people slamming doors in his face.  He said 
that he had a problem trusting people.  He also said that he 
was taking medication for his psychiatric disability and 
attended weekly group therapy.  He said that he had a problem 
sleeping at night.

On file is a VA progress note dated in February 1995 that 
reflects the veteran's complaint of nightmares and flashbacks 
as well as having difficulty trusting people.  The veteran 
was noted to be very quiet during the session.

At a VA examination in February 1995, the veteran was 
observed having a violent startle reaction.  The examiner 
stated that during the interview the latch on his office door 
clicked open slightly and caused the veteran to jump to his 
feet and whirl around and stare at the door and then at the 
examiner.  The examiner said that after this incident the 
veteran became very depressed and later walked out of the 
examination room before the examination was entirely over.  
Symptoms included depression and discouragement, isolation, 
sleep problems, nightmares, feelings of suicide, severe 
startle reaction, intrusive thoughts and exhaustion.  On 
examination the veteran was disturbed and depressed and 
displayed several episodes of crying during the examination.  
He was despondent and discouraged.  His memory was normal 
except for an inability to remember certain events in Vietnam 
as well as the names of friends in Vietnam.  The veteran was 
found to have intrusive thoughts that were somewhat 
persistent.  The examiner diagnosed the veteran as having 
PTSD that was chronic and severe.  The examiner noted that 
the veteran had been treated several times without apparent 
improvement.  He also diagnosed the veteran as having history 
of severe drug and alcohol abuse in remission for two years, 
and severe depression secondary to PTSD, with suicidal 
thoughts.  He gave the veteran a GAF score of 50.

A March 1995 VA progress note shows that the veteran was 
feeling bad and complained of not being able to do anything.  
He complained of frequent nightmares and flashbacks, 
isolation and intrusive thoughts.  He reported that at the VA 
examination (in 1995) he had had a bad thought and had to 
leave in a hurry.

VA treatment records dated in April 1995 and June 1995 
reflect the veteran's continuing complaints of flashbacks and 
nightmares and suicidal thoughts.  One record notes that the 
veteran appeared depressed and was on the verge on crying.  
It was noted in a June 1995 record that the veteran was 
unemployable, paranoid and suspicious.  It was further noted 
that the veteran isolated himself, was not able to 
concentrate, and that his mind wandered.

In a June 1995 rating decision, the RO increased the 
veteran's service-connected PTSD from 30 to 50 percent 
disabling. 

In July 1995 the veteran was readmitted to a VA medical 
facility with complaints of intrusive memories, nightmares, 
social isolation, irritability, outbursts of anger, sleep 
disturbance, avoidance of reminders of combat, hypervigilance 
and poor concentration.  He was treated with medication and 
psychotherapy.  He reported some improvement in his symptoms 
at the time of his discharge in October 1995.

According to a September 1996 VA treatment record, the 
veteran was depressed, bored, disgusted, tired and was no 
longer going to therapy.  The record also notes that he drank 
beer on occasion.

An October 1996 treatment record notes that the veteran had 
recently been jailed because of fighting caused by paranoid 
ideation.  

According to a January 1997 treatment record, the veteran had 
served one month in jail because of "terroristic threats."

VA treatment notes in February and March 1997 reflect 
diagnoses of PTSD with psychotic features.   

VA treatment record in April and July 1997 reflect diagnoses 
of PTSD and psychosis.

On file is a July 1997 VA psychology intake assessment which 
states that the veteran had been discharged from a VA PTSD 
unit in October 1995 and had been living with his mother ever 
since.  The assessment shows that he had held four part-time 
jobs since October 1995 and had been very depressed during 
that period.  It also reflects the veteran's report of a 
suicide attempt.  The veteran was noted to be close to tears 
at one point in the interview.  

At a VA examination in October 1997 the veteran said that he 
had worked for a steel company for 20 years before being 
terminated due to drug use.  He said that for the past 10 
years he had worked at odd jobs and was currently delivering 
parts for an auto store part-time.  He said that he had had 
the job since June, but felt that it was in jeopardy because 
he had recently lost his temper.  He said that he had lost 
many jobs due to PTSD symptoms and/or drug abuse.  Findings 
revealed the veteran to be causally dressed.  He wore 
sunglasses during the interview.  His speech was easily 
understood and he was cooperative.  His affect was subdued 
with some tearfulness when upsetting material was discussed.  
He was oriented times three with slowed cognitive function.  
Recent memory was somewhat impaired.  Insight and judgment 
was poor to fair.  The veteran was hypervigilant with an 
exaggerated startle response to noise.  It was noted that the 
veteran endorsed a number of symptoms associated with PTSD 
such as crowd avoidance, avoiding close relationships, 
flashbacks, nightmares and sleep problems.  He was diagnosed 
as having chronic PTSD and was given a GAF score of 45.  The 
examiner stated that the veteran was employable on a part-
time basis in a low stress environment.  He also stated that 
the veteran's social functioning was seriously impaired and 
his occupational functioning was moderately to severely 
impaired.

In a statement in May 1998, the veteran's former employer 
(the Daily Local News) said that the veteran had resigned due 
to a dispute over taking time off.  


II.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning plausible.  The record shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's PTSD must be assessed in the 
context of its entire history.  38 C.F.R. § 4.1; Schrafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (1994-1996).  This code provides for a 50 
percent evaluation is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
the attitudes of all contact except the most intimate must be 
so adversely affected as to result in virtual isolation in 
the community, or that there be incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or 


behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  Finally, if the veteran is demonstrably unable to 
obtain or retain employment, a total rating is warranted.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides for a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 
Vet.App. 308 (1990).  Here, either the amended or current 
rating criteria may apply, whichever are most favorable to 
the veteran.

The evidence shows that the veteran's PTSD disability has 
worsened over the years, and that such worsening 
symptomatology more nearly approximates the criteria for a 70 
percent evaluation under the old rating schedule.  38 C.F.R. 
§ 4.132, Code 9411.  Such a worsening is evident in part due 
to evidence which shows that the veteran's psychiatric 
disability now involves a psychotic component.  In this 
regard, the examiner who conducted the 1995 VA examination 
said that he had spoken with the veteran's treating physician 
who had described some episodes which seemed to border on 
what could be described as psychotic.  VA progress notes in 
1996 reflect diagnosis of PTSD and psychotic features, and VA 
progress notes in 1997 reflect diagnoses of PTSD and 
psychosis.  This evidence is in contrast to a 1994 VA 
examination report where it is noted that the veteran did not 
have psychotic symptoms.  In addition, the veteran's GAF 
score has decreased over the years with scores of 50 and 51 
in 1995 to a score of 45 in 1997.

Turning to the criteria for a 70 percent evaluation under the 
old rating schedule, there must be severe impairment in the 
veteran's ability to establish and maintain effective or 
favorable relationships with people.  38 C.F.R. § 4.132, Code 
9411.  The evidence in this case shows that the veteran has 
difficulty getting along with other people and spends most of 
his time alone.  Numerous medical records list isolation as 
one of the symptoms of his PTSD.  According to a June 1994 VA 
examination report, the veteran spent most of his time alone 
and had no friends.  His socialization at that time was noted 
to be extremely poor.  It was also noted that he was 
separated from his wife and saw his children occasionally.  
Similarly, on a VA examination report in 1995, it is noted 
that the veteran had alienated everyone and had no friends.  
The examiner stated that the veteran had absolutely no one 
who was close to him.  In a more recent examination in 1997, 
the veteran's social functioning was found to be severely 
impaired.

In regard to employability, it is clear from the evidence 
that the veteran's PTSD symptomatology severely impairs his 
ability to obtain or retain employment.  In a November 1994 
discharge summary completed by the coordinating doctor of a 
PTSD residency program, the doctor said that the veteran's 
PTSD was chronic and had resulted in an impairment in his 
ability to find or keep steady employment.  In February 1995, 
a VA examiner said that the veteran had a serious impairment 
in social and occupational functioning.  And in a 1997 VA 
examination report, the examiner assessed the veteran as 
having moderate to severe impairment in occupational 
functioning and said that he could work part-time in a low 
stress environment.  In this regard, the examiner also noted 
that the veteran had lost many jobs due to his PTSD symptoms 
and/or drug abuse.  Indeed, it is noted on a March 1997 VA 
progress note that the veteran had applied for a job, but 
turned it down after discovering that the owners for whom he 
would be working for were Vietnamese. 

Although it is noted that the veteran was employed part-time 
in an auto parts store at the time of the 1997 examination, 
it is important to keep in mind that two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  38 C.F.R. 
§ 4.130 (1996).  Sporadic part-time work during recent years 
represents a significant decrease in the veteran's work 
efficiency and is not considered to be substantial or gainful 
employment, especially in view of the veteran's prior 20 year 
employment at the steel company.  In addition, although the 
veteran was employed part-time at an auto parts store in 
1997, he told the examiner at that time that he felt that 
this job was in jeopardy since he had recently lost his 
temper.  Moreover, the record contains a 1998 statement from 
yet another employer (the Daily Local News) to the effect 
that the veteran had resigned due to a dispute over taking 
time off.  It is evident from this evidence that the veteran 
has not been able to maintain even part-time employment.

Where, as in the instant case, the only compensable service-
connected disability is a 

mental disorder, and such mental disorder precludes a veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).

ORDER

A total schedular evaluation (100 percent) for PTSD is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

